There is no showing made by plaintiff in error that Brown was in the grand jury room while the grand jury was considering the evidence upon which the indictment was returned, nor is there a showing that Brown did anything in the grand jury room that in any way prejudiced the rights of plaintiff in error. Therefore we cannot concur in the conclusion that the indictment should be quashed because an unauthorized person was present in the grand jury room while witnesses were being examined. People v. Martenbower, supra; People v. Arnold,supra. *Page 606